DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on April 4, 2022 is acknowledged.  The traversal is on the ground(s) that the claims are all drawn to a food product and a method of making the same and the combinations and methods are similar and a search for a food product will likely encompass search results to a method of making the same, and therefore, there would not have been a burden. This is not found persuasive because due to the differing classification as well as the different classes of invention, there is seen to be additional burden in examining the two groups, especially as the two groups are properly restrictable under US restriction practice as set forth in the restriction requirement.  Furthermore, prior art directed to the particulars of the product need not meet the steps recited in the method claims.  This would further result in a diverging search.   It is also noted that the method need not make a product having a connection between base units that is shearable and with a base unit having a top, bottom and middle.  It is also noted that the product can be made by another method which need not use a 3-D printed mold.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 4, 2022.
Drawings
The drawings are objected to because they do not provide the requisite lead lines and reference characters to show what are “a plurality of base units,” “a top” “a bottom” and “a middle.”  Similarly, the drawings do not provide clear guidance as to “an upper base” “a lower base” and “the middle comprises the prism having the upper base, the lower base, and a plurality of faces equal to the number of triangular faces of either the top pyramid or the bottom pyramid.  It is additionally noted that the drawings are not clear as to how they show “a plurality of base units” where “the middle comprises the prism having the upper base, the lower base, and a plurality of faces equal to the number of triangular faces of either the top pyramid or the bottom pyramid” as recited in claim 3.  Also, it is not clear as to how the drawings show “the upper base of the prism has six sides, the lower base of the prism has six sides and wherein the prism has six faces” as recited in claim 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the individual base units.”  This limitation lacks proper antecedent basis.  
Claim 1 further recites, “another base unit” on line 4.  This limitation is not clear if “another base unit” is one of the plurality of base units, or some other base unit.
Claim 1 recites the limitation, “the base units” on line 6.  Claim 12 also recites, “the base units” on line 1.  These limitations lacks proper antecedent basis as it is not clear whether it is referring to “the plurality of base units” or “the individual base unit” together with “another base unit.”
Claim 3 recites, where “the middle comprises the prism having the upper base, the lower base, and a plurality of faces equal to the number of triangular faces of either the top pyramid or the bottom pyramid.”  Claim 4 recites, “the upper base of the prism has six sides, the lower base of the prism has six sides and wherein the prism has six faces.”   From applicant’s figures, it appears that the food product is a unitary product; therefore, it is not clear as to how a base unit can comprise the above recited middle portion of claim 3 and claim 4.  
  Claim 9 recites, “illustrated as Fig. 1 or Figs 3A-3F.”  Claim 11 recites, “illustrated as Figs. 4A-4D.”  Claim 16 recites, “illustrated as Figs. 5A-5D.”  These claims are indefinite as the scope of what about the figures is part of the claimed invention is not clear.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." (MPEP 2173.05(s)).  It is respectfully noted that as claims 1-8, 10, 12-15 for instance, do provide claim language to describe the claimed invention, it is seen that figures 1, 3A-3F, 4A-4D and 5A-5D can be adequately described using claim language.  
Claims 3-8, 13-15 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 12-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Rogge (EP 170770).
Regarding claim 1, Rogge discloses a food product (see the abstract) comprising a plurality of base units (see figure 1 and 2, item 4), wherein a base unit comprises a polyhedron shape (see figure 1, 2 and 3, upper and lower elements 4; paragraph 7 and 11 of the machine translation) having a top and a bottom (see figure 2 and 3) and a middle (see the flange sections 6).  The individual base units are connected on at least one side to another base unit (see figure 1, item 7, 8) and the connection between the base units is shearable (see paragraph 11 of the machine translation - “break off individual pieces”).
Regarding claim 2, the base unit of Rogge comprise a polyhedron (see the polygonal faces all connected to each other at their edge).
Regarding claim 6, Rogge discloses a food product whose width comprises at least two connected base units (see figure 1, where the vertical extent can be construed as the width).
Regarding claim 7, Rogge discloses a food product whose length comprises at least two connected base units (see figure 1, where the horizontal extend can be construed as the length).
Regarding claim 12, Rogge discloses the base units comprise ice cream (see at least, paragraph 8 of the machine translation).
Regarding claim 13, Rogge discloses the food product is a frozen confection (ice cream) as discussed above with respect to claim 12.
Regarding claim 14, Rogge’s disclosure that the food product is ice cream is seen to read on an ice cream bar.
Regarding claim 15, while the claim further limits claim 12, the claim does not positively recite that the food product is kombucha.  Therefore, claim 15 is rejected under 35 U.S.C. 102a1 based on its dependence to claim 12. 
Regarding claim 16, in view of the rejection under 35 U.S.C. 112b, the claim is not clear as to what about figures 5A-5D are being claimed.  As Rogge discloses a similar shape to the food product, it is seen that this reads on the shape of figures 5A-5D. 

Claim(s) 1 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Richter (US D169390) or Janzen (DE 10251678).
Regarding claim 1, Richter (see figure 1 and 2) and Janzen (Figure 20c, item 100) disclose a food producing, comprising a plurality of base units (see the spherical sections of both Richter and Janzen).  A base unit comprises a curved geometric shape, as shown in figures 1-2 of Richter and figure 20c of Janzen), where the base unit has a top, bottom and middle and individual base units are seen to be connected to another base unit.  Since Richter and Janzen are directed to a food, the connection between the base units is seen to be shearable (i.e. capable of being sheared).
Regarding claim 10, both Richter and Janzen disclose the base unit comprises a curved geometric shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogge (EP 170770) in view of Kerekes, Harigai (JP 08-205774) and Muller (US D790150).  
Rogge also teaches that each base unit would have had top and bottom both having similar polyhedron shape with a middle there-between.  Both the top and bottom of each base unit would have had a plurality of faces (four faces) and both top and bottom would have had a base (see figure 2 and 3, where 5 meets 6) having the same number of sides as the faces (four sides) to form an upper and lower base of a prism.  The middle of Rogge’s base units would have comprised the prism having the upper and lower base, and a plurality of faces that would also have been equal to the faces of the top or bottom (in this case, a rectangular/square prism).
Claim 3 differs from Rogge in specifically reciting, “wherein the top comprises a top pyramid having a plurality of triangular faces and a base having a plurality of sides equal to the number of triangular faces that forms an upper base of a prism; wherein the bottom comprises a bottom pyramid having a plurality of triangular faces and a base having a plurality of sides equal to the number of triangular faces that forms an upper base of the prism; and wherein the middle comprises the prism having the upper base, the lower base, and a plurality of faces equal to the number of triangular faces of either the top pyramid or the bottom pyramid.”
That is, the claim differs in the specific shape of the top and bottom and middle of the base units.
It is noted however, that Rogge is not seen to be limiting as to the particular shape of the food product and Rogge also teaches that food product uses base units connected together, where the connection between the units can provide for easy separation and consumption of the separated base units (see paragraph 11 - “break off individual pieces”).  
In any case, Kerekes teaches on page 16 of 43, of a food product comprising a top pyramid having triangular faces (see “Martellato Clear Polycarbonate Chocolate Mold, Connected-Pyramids Tablet”).   Haragi further evidences arranging a food composition so as to comprise base units each with the same type of triangular faces so as to form base units with a top pyramid and a bottom pyramid (see figure 3, 2nd, 3rd and 4th tier).   Muller further evidences the use of triangular pyramid shapes on a top and bottom of a plurality of base units of a food product (see figure 1).
As Rogge is not seen to be limiting as to the shape of the food product, and as the Kerekes, Haragi and Muller all teach a plurality of triangular faces to form a pyramid, to thus modify Rogge such that the top and bottom of the base units each form a top and bottom pyramid with a plurality of triangular faces, would thus have been an obvious matter of engineering and/or design, based on the desired shape of each of the top and bottom faces.  It is noted that Rogge is already seen to suggest what can be construed as a “truncated” pyramid, such that providing each top and bottom of Rogge’s base unit as a triangular pyramid would have been obvious to one having ordinary skill in the art, based on known shapes for similar types of foods.  
In view of the combination teaching top and bottom pyramids the combination is also seen to teach the middle comprising an equal number of faces to the top or bottom pyramid.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 3 above, which relies on Rogge (EP 170770) as the primary reference, and in further view of Martellato and Amazon.com.
Regarding claim 4, the combination applied to claim 3 suggests a top and bottom pyramid.
Claim 4 differs from the combination applied to claim 3 in specifically reciting, “wherein the top pyramid has six triangular faces and the bottom pyramid has six triangular faces, the upper base of the prism has six sides, the lower base of the prism has six sides and wherein the prism has six faces.
Martellato teaches shapes for a confection (“Pyramid Praline”), where the confection can be a pyramid having a plurality of triangular faces.  It appears from Martellato’s figure that there would have been at least six triangular faces to the pyramid.  Amazon.com evidences that Martellato is teaching a chocolate product.  
As the combination already teaches pyramids for a base unit, and further teaches that the food product can be segregated along the connections between the base unit, it is not seen that the particular shape of pyramid used for the top and bottom of the base unit would have provided a patentable distinction over the prior art, where such a modification would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on known shapes of pyramids that can be used for foods.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 2 above, which relies on Rogge (EP 170770) as the primary reference, and in further view of Kerekes, Harigai (JP 08-205774) and Muller (US D790150) and in further view of Martellato, Amazon.com and Mitchell (US 20100005975) and in further view of Fishter (US 20200100521).
Regarding claim 5, it is noted that Kerekes, Harigai and Muller have been relied on as already discussed above with respect to claim 3, to teach that the base unit can have a top and bottom that can both be pyramids having a plurality of triangular faces.  Therefore, Rogge already suggests both top and bottom polyhedron shapes, and in view of Kerekes, Harigai and Muller, the combination suggests providing a pyramid shape to the top and bottom and therefore, suggests a bipyramid.
Claim 5 differs from the combination applied to claim 2 in specifically reciting, “wherein the polyhedron is an elongated hexagonal bipyramid.”
However, it is noted that Martellato teaches shapes for a confection (“Pyramid Praline”), where the confection can be a pyramid having a plurality of triangular faces.  It appears from Martellato’s figure that there would have been at least six triangular faces to the pyramid.  Amazon.com evidences that Martellato is teaching a chocolate product.  Mitchell further evidences providing truncated hexagonal pyramids on foods (see paragraph 55, 56 and figure 12, item 46).  Fishter further evidences hexagonal pyramids as food shapes (see paragraph 111).  
As the combination already teaches pyramids for a base unit, and further teaches that the food product can be segregated along the connections between the base unit, it is not seen that the particular shape of pyramid used for the top and bottom would have provided a patentable distinction over the prior art, where such a modification would have been obvious to one having ordinary skill in the art, based on known shapes of pyramids that can be used for foods.  That is, Rogge already suggests elongated bi-shaped quadrangular polyhedrons for the base unit.  In view of Kerekes, Harigai and Muller, the combination suggests the shapes can be pyramid shapes.  Therefore, in view of Kerekes, Harigai and Muller the combination suggests triangular bi-pyramids as well as quadrangular bipyramids.  Martellato, Amazon.com and Mitchell further evidence octagonal pyramids for foods as well as hexagonal pyramids for foods.  Fishter also evidences hexagonal pyramids for foods.    Therefore, to modify Rogge and to use another conventional food shape such as a hexagonal pyramid for both the top and bottom of the base unit (thus resulting in an elongated hexagonal bipyramid) would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on particular conventional shape that was desired to be used for the base unit top and bottom.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rogge (EP 170770) in view of Juerg (DE 1432047) and Laberdure (US 9808017).
Regarding claim 8, Rogge teaches a length comprising five connected base units (see figure 1).  The width as shown in figure 1 of Rogge shows two connected base units.
Claim 8 differs in specifically reciting, “whose width comprises at least three connected base units.”
Jeurg teaches food bars (see paragraph 1 of the machine translation) where there are polyhedron shaped base units (see figure 5 and 8) which are connected together (see paragraph 10: In contrast, the continuous bar 27 contained in foil 26 in figure 8 is pressed entirely by pairs of molds into a specific shape which essentially corresponds to the conventional shape of chocolate bars”) and where the food product can have a width of three connected base units (see figure 8).  Laberdure also teaches a chocolate bar (see figure 1, item 14), which has a plurality of base units, having a top and bottom with a middle there-between, and where the top and bottom have a similar shape.  Laberdure also teaches that the food bar is at least three units wide and at least five units long (see figure 1).  Rogge teaches that the shape of the food product can resemble chocolate bars (see paragraph 7) to thus modify Rogge and to provide an additional row of base units so as to have a width of at least three connected base units for the width, as taught by Jeurg and Laberdure would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design for the purpose of resembling conventional shapes for food bars.  Additionally, as Rogge already teaches that the connections between the base units are shearable, to provide another row of base units so that the width would comprise at least three base units would have been an obvious to one having ordinary skill in the art, as an obvious repetition/duplication of the base unit configuration, which is not seen to provide a patentable distinction over the prior art.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 2 above, which relies on Rogge (EP 170770) as the primary reference, and in further view of Kerekes, Harigai (JP 08-205774) and Muller (US D790150) and in further view of Martellato, Amazon.com and Mitchell (US 20100005975) and in further view of Fishter (US 20200100521) and in further view of Weisbender (US 2288970) and Sharples (US 2843493).
Regarding claim 9, it is noted that the claim is not clear in view of the rejection under 35 U.S.C. 112b.
Nonetheless, it is noted that Rogge teaches providing a plurality of base units and further teaches a base unit having a top a bottom and a middle.  
Regarding claim 9, it would appear that Applicant’s figures suggest hexagonal bipyramids for a plurality of base units.
In this regard, it is noted that Kerekes, Harigai and Muller have been relied on as already discussed above with respect to claim 3, to teach that the base unit can have a top and bottom that can both be pyramids having a plurality of triangular faces.  Therefore, Rogge already suggests both top and bottom polyhedron shapes with a middle therebetween, and in view of Kerekes, Harigai and Muller, the combination suggests providing a pyramid shape to the top and bottom and therefore, suggests a bipyramid.
Regarding the polyhedron being an elongated hexagonal bipyramid, it is further noted that Martellato teaches shapes for a confection (“Pyramid Praline”), where the confection can be a pyramid having a plurality of faces.  It appears from Martellato’s figure that there would have been at least six triangular faces to the pyramid.  Amazon.com evidences that Martellato is teaching a chocolate product.  Mitchell further evidences providing truncated hexagonal pyramids on foods (see paragraph 55, 56 and figure 12, item 46).  Fishter further evidences hexagonal pyramids as food shapes (see paragraph 111).  
As the combination already teaches pyramids for a base unit, and further teaches that the food product can be segregated along the connections between the base unit, it is not seen that the particular shape of pyramid used for the top and bottom would have provided a patentable distinction over the prior art, where such a modification would have been obvious to one having ordinary skill in the art, based on known shapes of pyramids that can be used for foods.  That is, Rogge already suggests elongated bi-shaped quadrangular polyhedrons for the base unit.  In view of Kerekes, Harigai and Muller, the combination suggests the shapes can be pyramid shapes.  Therefore, in view of Kerekes, Harigai and Muller the combination suggests triangular bi-pyramids as well as quadrangular bipyramids.  Martellato, Amazon.com and Mitchell further evidence octagonal pyramids for foods as well as hexagonal pyramids for foods.  Fishter also evidences hexagonal pyramids for foods.    Therefore, to modify Rogge and to use another conventional food shape such as a hexagonal pyramid for both the top and bottom of a plurality of connected base units would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on particular conventional shape that was desired to be used for the plurality of base units.
Further regarding claim 9, Weisbender further teaches the use of handles for comestibles (see figure 1, item A) and where like Rogge, Weisbender can shear off portions of the food on a stick (see page 2, left column, lines 21-30 - “facilitate the severance of portions of the combined product, for shearing, dividing or consuming the same…”).  Sharples also teaches a handle (figure 1, item 18) in a product having a plurality of base units, where pieces are shearable off the food product (see figure 2, item 14, 10a; page 1, left column, lines 46-57).  To thus modify the above combination and provide a handle would have been obvious to one having ordinary skill in the art, for ease of consumption, such that one need not directly hold the food product for consumption, but rather can use a handle.  Such a modification would also have been advantageous for sanitary purposes so that one’s hand need not touch the food.  


Claims 10-11 are is rejected under 35 U.S.C. 103 as being unpatentable over Rogge (EP 170770) in view of Richter (D169390), Scavino (US D586076), Janzen (DE 10251678).
Claim 10 differs from Rogge in specifically reciting “the base unit comprises a curved geometric shape.”
Richter teaches a similar configuration to that of Rogge in that there is a frozen confection but where each base unit comprises a curved geometric shape.  Scavino also teaches a food product with top and bottom curved geometric shapes with a middle there-between.   Janzen also teaches a curved geometric shape to a confection (see figure 20c).  
To thus modify Rogge and to use another shape for a base unit, such as a curved geometric shape as taught by Richter and Janzen would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional shapes for food products.
Regarding claim 11, it is noted that the claim is not clear in view of the rejection under 35 U.S.C. 112b.  In view of this, it is noted that Richter, Scavino and Janzen suggest providing curved geometric shapes to the top and bottom and middle of a plurality of connected base units.  As Rogge is already directed to a plurality of connected base units, to thus modify Rogge and use another shape for each of the base units, such as a curved shape as taught by Richter, Scavino and Janzen would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on other known shapes for foods having a plurality of base units.
Further regarding claim 11, both Richter and Janzen teach providing a handle which is inserted into the food.  To thus modify Rogge and provide a handle would have been obvious to one having ordinary skill in the art, for ease of consumption, such that one need not directly hold the food product for consumption, but rather can use a handle.  Such a modification would also have been advantageous for sanitary purposes so that one’s hand need not touch the food.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rogge (EP 170770) in view of Juerg (DE 1432047) and Laberdure (US 9808017) and in further view of Weisbender (US 2288970) and Sharples (US 2843493).
Regarding claim 16, it is noted that the claim is not clear in view of the rejection under 35 U.S.C. 112b.
Nonetheless, it is further noted that Rogge’s structure is seen to resemble that shown in Applicant’s figures 5A-D and as discussed above, Rogge teaches a frozen confection food product.  
Jurg and Laberdure have been relied on as already discussed above with respect to claim 8, to teach the particular arrangement of the base units.
Weisbender further teaches the use of handles for comestibles (see figure 1, item A) and where like Rogge, Weisbender can shear off portions of the food on a stick (see page 2, left column, lines 21-30 - “facilitate the severance of portions of the combined product, for shearing, dividing or consuming the same…”).  Sharples also teaches a handle (figure 1, item 18) in a product having a plurality of base units, where pieces are shearable off the food product (see figure 2, item 14, 10a; page 1, left column, lines 46-57).  To thus modify Rogge and provide a handle would have been obvious to one having ordinary skill in the art, for ease of consumption, such that one need not directly hold the food product for consumption, but rather can use a handle.  Such a modification would also have been advantageous for sanitary purposes so that one’s hand need not touch the food.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792